By JUDGE COLLIER.
The act of 1819, which authorizes the affirmance when the record is not filed within the first, three days of the term embraces by express language only writs of error. Yet we cannot discover that any' rule of interpretation would be thwarted by extending an affirmance, on certificate, to cases in which appeals are taken from inferior jurisdictions to this Court; and believing that such an extension would be compatible with (ho eqiuiy and reason of the act, we grant an affirmance of the order.*

 Note. On a shewing made to the Court, that the appeal wa< properly returnable to tne next toon only, and not the present term, and that Mil's was the rea*ou v\b> the record was not filed, this judgment of affirmance, was subsequently set aside on motion of Thorington, counsel for the appellee